     Case 3:20-cv-00838-L-BT Document 11 Filed 10/08/20               Page 1 of 2 PageID 39



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PAUL R.S.,                                       §
                                                 §
          Plaintiff,                             §
                                                 §
v.                                               §          Civil Action No. 3:20-cv-838-L
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY,                                        §
                                                 §
          Defendant.                             §

                                             ORDER

         On September 15, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 10), recommending that the court dismiss Plaintiff Paul R.S.’s (“Plaintiff”) Complaint (Doc.

3) for failure to prosecute and comply with a court order pursuant to Federal Rule of Civil

Procedure 41(b). Specifically, Magistrate Judge Rutherford ordered Plaintiff to serve Defendant

before the 90th day after the filing of the Complaint and warned that failure to do so would result

in dismissal without prejudice, unless Plaintiff shows both (1) good cause for the failure to timely

and properly effect service and (2) good cause for the court to extend the time for service for an

appropriate period. Doc. 7 at 1-2.

         Because the 90-day period has now expired, and Plaintiff has failed to serve his Complaint

on Defendant, Magistrate Judge Rutherford determined that this action should be dismissed

without prejudice. No objections to the Report were filed, and Plaintiff has not served Defendant

as ordered.

         Having reviewed the pleadings, record, Report, and applicable law, the court agrees with

the Magistrate Judge’s finding and conclusions, and accepts them as those the court. Accordingly,



Order – Page 1
  Case 3:20-cv-00838-L-BT Document 11 Filed 10/08/20                 Page 2 of 2 PageID 40



Plaintiff’s Complaint is dismissed without prejudice for failure to prosecute and failure to comply

with a court order under Federal Rule of Civil Procedure 41(b).

       It is so ordered this 8th day of October, 2020.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
